                  1 KARL GERBER, Bar No. 166003
                    kgerber@emplaw.net
                  2 BRETT GUNTHER, Bar No. 306448
                    brett@emplaw.net
                  3 EMPLOYMENT LAWYERS GROUP
                    13418 Ventura Boulevard
                  4 Sherman Oaks, CA 91423
                    Telephone: (818) 783-7300
                  5 Facsimile: (818) 995-7159
                  6 Attorneys for Plaintiff,
                    TAMETRA WELDON
                  7
                8 ELIZABETH STAGGS WILSON, Bar No. 183160
                  estaggs-wilson@littler.com
                9 JENNIFER PIROZZI, Bar No. 316394
                  jpirozzi@litter.com
               10 FATEMEH MASHOUF, Bar No. 288667
                  fmashouf@littler.com
               11 LITTLER MENDELSON, P.C.
                  633 West 5th Street
               12 63rd Floor
                  Los Angeles, CA 90071
               13 Telephone: 213.443.4300
                  Facsimile: 213.443.4299
               14
                  Attorneys for Defendant
               15 THE GEO GROUP, INC. AND GEO
                  CORRECTIONS AND DETENTION, LLC
               16
               17                               UNITED STATES DISTRICT COURT
               18                             EASTERN DISTRICT OF CALIFORNIA
               19 TAMETRA WELDON,                            Case No. 1:18-cv 00315-JLT
               20                       Plaintiff,           STIPULATION AND ORDER TO
                                                             EXTEND EXPERT WITNESS
               21 v.                                         DISCLOSURE AND DISCOVERY
                                                             DEADLINES
               22
                  THE GEO GROUP, INC., GEO
               23 CORRECTIONS AND DETENTION,
                  LLC, and DOES 1 -100, inclusive,
               24
                               Defendants.
               25
               26
               27
               28
LITTLER MENDELSON, P.C.
     633 West 5th Street   STIP. TO EXTEND EXPERT WITNESS
         63rd Floor
   Los Angeles, CA 90071   DISCLOSURE & DISCO. DEADLINES
        213.443.4300
                  1              TO THE HONORABLE COURT:
                  2              THE NAMED PARTIES IN THIS ACTION, by and through their respective
                  3        undersigned attorneys, stipulate and agree as follows:
                  4              1.     The Court’s May 30, 2018 Scheduling Order (Docket No. 16) established
                  5        November 2, 2018 as the deadline for disclosure of expert witnesses; November 23,
                  6        2018 as the deadline for disclosure of rebuttal experts; and December 14, 2018 as the
                  7        deadline to conclude discovery pertaining to experts.
                  8              2.     The parties have conferred and agree that in the interest of judicial
                  9        economy and conservation of resources, extending these expert witness deadlines is
               10          appropriate and necessary to correspond with the parties’ scheduling of key
               11          depositions. Accordingly, the parties respectfully request the Court modify the
               12          scheduling order as follows:
               13                       a.    The deadline for disclosure of expert witnesses be extended to
               14                             December 21, 2018.
               15                       b.    The deadline for disclosure of rebuttal experts be extended to
               16                             January 11, 2019.
               17                       c.    The deadline to conclude discovery pertaining to experts be
               18                             extended to February 1, 2019.
               19          All deadlines in Docket No. 16, other than those expressly identified above, remain
               20          unaltered.
               21                3.     This stipulation and request is made in good faith and is not for purposes
               22          of undue delay.
               23
               24
               25
               26
               27
               28
LITTLER MENDELSON, P.C.    STIP. TO EXTEND EXPERT WITNESS
     633 West 5th Street
         63rd Floor        DISCLOSURE & DISCO. DEADLINES             2.
   Los Angeles, CA 90071
        213.443.4300
                  1
                  2         Dated: October 22, 2018
                  3
                  4                                                              /s/ Jennifer Pirozzi
                                                                                 ELIZABETH STAGGS WILSON
                  5                                                              JENNIFER PIROZZI
                                                                                 FATEMEH MASHOUF
                  6                                                              LITTLER MENDELSON, P.C.
                                                                                 Attorneys for Defendants
                  7                                                              THE GEO GROUP, INC. and GEO
                                                                                 CORRECTIONS AND DETENTION,
                  8                                                              LLC
                  9
               10                                                              /s/ Brett Gunther (with permission)
                                                                              KARL GERBER
               11                                                             BRETT GUNTHER
                                                                              EMPLOYMENT LAWYERS GROUP
               12                                                             Attorneys for Plaintiff
                                                                              TAMETRA WELDON
               13
                                                                         ORDER
               14
                                  Though the Court will grant the stipulation of the parties, it notes that they do not establish
               15
                           good cause for the amendment to the case schedule. The Court grants the stipulation only because it
               16
                           does not seek to modify any other case deadlines and, consequently, does not disrupt the schedule.
               17
                           The Court recognizes—and presumes the parties recognize as well—that the stipulation fails to
               18
                           address that the non-dispositive and dispositive motion deadlines remain unchanged. Thus, the
               19
                           Court ORDERS:
               20
                                  1.     The expert disclosure deadline is extended to December 21, 2018;
               21
                                  2.     The deadline for disclosure of rebuttal experts is extended to January 11, 2019;
               22
                                  3.     The deadline to complete expert discovery is extended to February 1, 2019.
               23
               24          IT IS SO ORDERED.

               25             Dated:    October 23, 2018                             /s/ Jennifer L. Thurston
               26                                                             UNITED STATES MAGISTRATE JUDGE

               27
               28
LITTLER MENDELSON, P.C.     STIP. TO EXTEND EXPERT WITNESS
     633 West 5th Street
         63rd Floor         DISCLOSURE & DISCO. DEADLINES                   3.
   Los Angeles, CA 90071
        213.443.4300
